J-A32018-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

TINA CUFFIE,

                         Appellant                  No. 3597 EDA 2013


        Appeal from the Judgment of Sentence November 26, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0005034-2012


BEFORE: PANELLA, OLSON AND FITZGERALD,* JJ.

MEMORANDUM BY OLSON, J.:                        FILED FEBRUARY 02, 2015

      Appellant, Tina Cuffie, appeals from the judgment of sentence entered

on November 26, 2013, as made final by the denial of Appellant’s post-

sentence motion on December 9, 2013. We affirm.

      The trial court has thoroughly summarized the underlying facts of this

case. As the trial court explained:

        On March 20, 2012, [Appellant] and Latiff Hadi [(hereinafter
        “Hadi”)] were arrested and charged with murder and related
        charges in the death of their son, Khalil Wimes. . . .
        [Appellant and Hadi proceeded to a consolidated bench trial,
        where the following evidence was produced].

        Alicia Nixon was approached in 2006 to raise the child
        victim in this case, Khalil Wimes, who was not yet born but
        whose parents [(Appellant and Hadi)] had three children
        under the supervision of Philadelphia’s Department of
        Human Services [(hereinafter “DHS”)]. [Hadi’s] mother
        initially asked if [Ms. Nixon] and her husband [c]ould take in
        the unborn child, and then a week after he was born,
        [Hadi], who is [Ms.] Nixon’s cousin, asked if [Ms. Nixon]

*Retired Justice specially assigned to the Superior Court.
J-A32018-14


       were still willing to take [in the baby]. When [Ms.] Nixon
       said yes, [Appellant, Hadi, Hadi’s mother, and] a
       representative of DHS came with Khalil to her home. [DHS]
       permitted [Appellant and Hadi] to see Khalil, but not to take
       custody of him because their home was unfit for a child.

       For a time, this arrangement was agreeable to all parties,
       and [Appellant and Hadi] saw Khalil during the day several
       times a week[,] but always returned [Khalil] to [Ms.
       Nixon’s] home at night.        Eventually, however, [Hadi]
       exchanged words with [Ms. Nixon] as he was picking Khalil
       up for [a] day, and threatened not to return [Khalil to Ms.
       Nixon] that evening. [Ms. Nixon] became worried that
       [Hadi] would follow through on his threat, and [Ms. Nixon]
       called the police, directing them to meet her at a
       supermarket where [Appellant] worked and where
       [Appellant, Hadi, and Khalil] frequently spent time together
       during the day. The police made sure that Khalil was
       returned to [Ms. Nixon’s] care, but shortly thereafter [Ms.
       Nixon] initiated legal proceedings to gain permanent
       custody of Khalil. . . .

       [Appellant and Hadi] contested [Ms. Nixon’s custody
       petition], and [they] were temporarily awarded custody of
       Khalil shortly after he turned [one year old], in February []
       2007. One week later, Khalil was returned to [Ms. Nixon’s]
       custody, because [Appellant and Hadi] had failed to obtain
       [Khalil’s] necessary asthma medication and had not
       followed an appropriate diet for [Khalil, thus causing Khalil]
       to be hospitalized. . . .

       During his first three years when he lived with [Ms. Nixon],
       Khalil thrived. He reached early milestones [(like holding a
       bottle, crawling, and walking)] on or ahead of schedule. By
       the time he was three, [Khalil] was learning both English
       and Arabic, and could read certain words and write his
       name with assistance. He was also a healthy eater. [Ms.
       Nixon] addressed Khalil’s early issues with asthma and
       eczema with diet and skin cream, and both [issues] cleared
       up. [Ms. Nixon] kept many photographs she had taken of
       Khalil, and in those photographs he appears to have a
       healthy weight, clear, unscarred skin, and a bright
       demeanor. . . .


                                   -2-
J-A32018-14


       [In] March [] 2009, [] Khalil was removed from [Ms.
       Nixon’s] care and returned to [Appellant and Hadi.
       Appellant and Hadi did not] allow [Ms. Nixon] any visitation
       with [Khalil, and Ms. Nixon] did not see [Khalil] again until
       his funeral.

       At approximately 1:00 a.m. on March 20, 2012, Gary Hines,
       a social worker with DHS, received a hotline call from the
       Children’s Hospital of Philadelphia, [(hereinafter “CHOP”)]
       about a child who had recently come to the hospital and
       was dead. [Mr. Hines] went to the hospital, as the call
       indicated that there were other small children in the
       deceased child’s family. . . .

       [Once he arrived at CHOP, Mr. Hines] spoke to [Appellant
       and Hadi]. [Appellant told Mr. Hines] that Khalil had fallen
       getting out of the tub. She also told him that [Khalil] would
       not eat regular food, so [she and Hadi] fed him primarily
       fast food, and that [Khalil] was constantly vomiting. Hadi
       told [Mr. Hines] that he received a call that Khalil was
       injured, and then he went to the house and immediately
       arranged for an elder son to drive them to the hospital.

       [Mr. Hines] also observed the body of [Khalil], who at the
       time of his death was six years of age but [who] appeared
       [to be] three years of age and was extremely thin. [Mr.
       Hines] saw a knot on [Khalil’s] forehead and lesions in his
       mouth, as well as marks up and down his body on both
       sides. [Mr. Hines] also examined [Appellant and Hadi’s]
       other minor child, [but] saw no evidence of abuse [on the
       child].

       Kiwan DaCosta, a social worker at [CHOP], met with
       [Appellant and Hadi] at the hospital on the night that Khalil
       died. [Appellant] told [Ms. DaCosta] that Khalil had fallen
       during his morning bath and injured his face, but had [an]
       otherwise [] normal day, and that when she went to check
       on [Khalil] in the evening he was not breathing. . . .

       When [Ms. DaCosta] saw Khalil’s body, she immediately
       noticed that he was emaciated and covered with scars and
       injuries. [Ms. DaCosta testified that, a]lthough [Khalil] was
       six years old, he looked to her as if he [were] only three.
       When [Appellant and Hadi] indicated to [Ms. DaCosta] that

                                   -3-
J-A32018-14


       they were about to leave the hospital, [Ms. DaCosta] called
       the police to make sure that they were on their way and
       would arrive soon. The police arrived before [Appellant and
       Hadi] left the hospital.

       Philadelphia Police Detective Mark Webb took a statement
       from [Hadi] on March 20, 2012. In that statement, Hadi
       said that Khalil was accident-prone, and that [Appellant and
       Hadi] had trouble keeping [Khalil’s] weight up because of
       [Khalil’s] vomiting. Philadelphia [Police] Detective Michael
       McGoldrick took a statement from [Appellant] on March
       [20], 2012[,] at 4:35 a.m. In [the statement, Appellant]
       said that Khalil fell getting out of the bath the prior morning
       and [had] landed on his face. [Appellant] also said that
       [Khalil] tended to fall frequently and [that Khalil] “marked
       easily.”

       Philadelphia [Police] Detective Gregory Santamala took a
       second statement from [Hadi] on March 21, 2012[,] at 2:30
       a.m. In [the statement, Hadi] indicated an awareness that
       if a doctor saw Khalil’s pre-death physical condition, “yes,
       you would get in trouble.” [Hadi] acknowledged that he
       would “tap him on his butt” but denied using a belt on him.
       [Hadi] said that sometimes Khalil was punished by
       [Appellant and Hadi] withholding [Khalil’s] food from him.
       [Hadi] also said that he [had] intended to find housing with
       his [new] girlfriend [], and move Khalil in with them. . . .

       Philadelphia [Police] Detective Howard Peterman took a
       statement from [Appellant] on March 21, 2012, at 11:35
       a.m., in which [Appellant] said that as Khalil was getting out
       of the bathtub on the morning of the day he died,
       [Appellant] “popped him in the back of his head and
       knocked him to the floor,” causing [Khalil] to hit his face
       and split his lip. [Appellant] also reported that for the rest
       of the day, Khalil seemed weak, wobbly, and disoriented.
       When asked if she had hit Khalil in the past, [Appellant] said
       she had done so, with her hand and with a belt. When
       asked how often she would hit him with a belt, [Appellant]
       said “it wasn’t every day but it was often enough.”

       Officer Tiffany Richardson[,] of the Philadelphia Police
       Department’s Crime Scene Unit[,] went to [Appellant and
       Hadi’s] home on March [21], 2012, to examine where

                                    -4-
J-A32018-14


       [Khalil] received the injuries that led to his death. She saw,
       and photographed, several blood-spatter stains on the wall
       in the main hallway across from the bathroom, in [Khalil’s]
       bedroom, in the bathroom, and on a child’s toilet in another
       bedroom, as well as a hook-and-loop lock at the top of the
       outside of [Khalil’s] bedroom. Subsequent testing revealed
       that at least one of the blood spatter samples collected from
       the [] apartment walls matched Khalil’s DNA, as did a
       sample from the child’s toilet; other samples were
       inconclusive or did not contain DNA or sufficient DNA for a
       positive test.

       Aaron Cuffie [(hereinafter “Aaron”)], [Appellant’s] 28-year-
       old son and Khalil’s half-brother, had been told by
       [Appellant and Hadi] that they installed the latch on Khalil’s
       door in order to keep him from getting food from the
       kitchen during the night. [Appellant] told Aaron that the
       marks and bruises on Khalil’s face and body were from
       fights with his younger sister, M.W., and from times when
       he would “hurt himself” while he was being spanked. Aaron
       saw Khalil the day before he died, when he looked sick and
       repeatedly passed out. Aaron told [Appellant] that she
       should take Khalil to the hospital, and [Appellant] replied
       that she was going to do that eventually. The next day,
       when he came to [Appellant’s] home and saw that Khalil
       was unresponsive and appeared not to be breathing,
       [Aaron] drove [Appellant and Hadi] to the hospital with
       Khalil.

       After he found out that Khalil had died, Aaron became very
       angry with both [Appellant and Hadi]. At the hospital,
       [Appellant] told [Aaron] that she was sorry and [Hadi] told
       him not to say anything to anybody.

       Khalil had been home-schooled by [Appellant], and at one
       point [Hadi] told Aaron that this was because [Appellant and
       Hadi] did not want anyone to see Khalil and call DHS.
       Aaron saw Khalil being disciplined by being forced to run up
       and down the hallway in the family’s apartment[. Aaron]
       said that [Khalil] would frequently fall while he was running.
       Aaron said that Khalil frequently vomited after eating, and
       that [Appellant and Hadi] would become angry at [Khalil]
       and punish him when this happened. On the day before he
       died, Khalil was made to run up and down the hallway as

                                   -5-
J-A32018-14


       punishment for vomiting, and when he fell and hit his head,
       [Appellant] helped him back up and then directed him to
       continue running.

       Kevin Cuffie [(hereinafter “Kevin”)], the 20-year-old son of
       [Appellant and Hadi], had seen Khalil being sent to stand in
       a corner for approximately two hours as punishment for
       transgressions such as getting food from the kitchen
       without permission. In December [] 2011, [Kevin] noticed
       that Khalil was listless and weak. [Kevin] mentioned this to
       [Appellant], who claimed that she was taking [Khalil] to see
       a doctor. Kevin also noticed the accumulating scars and
       bruises on Khalil’s body, and saw them multiply in the
       months before his death. [Kevin] saw both [Appellant and
       Hadi] hit Khalil on various parts of his body as a form of
       discipline.

       Wanda Byrd [(hereinafter “Ms. Byrd”)] dated [Hadi] . . . for
       approximately nine months.           Their relationship ended
       shortly after Khalil’s death. In the months prior to [Khalil’s]
       death, [Ms. Byrd] understood [Hadi] to be living with a
       friend of his near 21st and Mifflin Streets in Philadelphia, and
       separated from [Appellant]. [Hadi] told [Ms. Byrd] that
       Khalil was [home-schooled] because [Hadi] was afraid that
       if Khalil went to school, he and [Appellant] would get into
       trouble again with DHS due to Khalil’s issues with vomiting
       and wetting himself. [Ms. Byrd] gave [Hadi $20.00] to take
       Khalil to see someone about his medical issues, but to her
       knowledge [Hadi] did not follow through. Hadi was with
       [Ms. Byrd] when [Appellant] called to tell him that Khalil
       was unresponsive, at which time [Hadi] left to join
       [Appellant].

       Randee Cuffie Shaw [(hereinafter “Randee”)], [Appellant’s]
       26-year-old daughter and [Hadi’s step-daughter], testified
       for [Appellant]. [Randee] lived with [Appellant] from July
       [2011 until January 2012]. During that time, [Randee]
       observed [Appellant] hit Khalil with her hand and with a belt
       on various occasions, sometimes on his head. [Randee]
       also observed [Hadi] hit [Khalil] with a phone charger cord
       and with his hand, including at least once on [Khalil’s] head.
       [Randee] noticed marks that she thought were made with
       an extension cord on Khalil’s limbs, and said that she has
       the same marks on her arms, inflicted by [Hadi]. [Randee]

                                    -6-
J-A32018-14


          also saw [Hadi] withholding food from Khalil, and [Randee]
          would sometimes sneak Khalil extra food while she lived
          with him.

          Dr. Sam Gulino, Chief Medical Examiner for the City of
          Philadelphia, gave expert testimony as to the cause and
          manner of Khalil’s death, which he attributed to starvation
          and physical abuse, including a serious recent blow to the
          head. [Dr. Gulino] described numerous scars from a looped
          weapon, such as an electrical cord, which covered Khalil’s
          torso, and head and brain injuries in various states of
          healing. [Dr. Gulino] also described Khalil’s extreme state
          of starvation, as demonstrated by, for instance, loose folds
          of skin around his buttocks where fat was once stored.

Trial Court Opinion, 2/10/14, at 1-8 (internal citations and footnotes

omitted) (some internal capitalization and corrections omitted).

        Following a bench trial, both Appellant and Hadi were found guilty of

third-degree murder, conspiracy to commit aggravated assault under 18

Pa.C.S.A. § 2702(a)(1), and endangering the welfare of a child. 1         On

November 26, 2013, the trial court sentenced both Appellant and Hadi to

serve a term of 20 to 40 years in prison for third-degree murder and to

serve a consecutive term of ten to 20 years in prison for conspiracy to

commit aggravated assault.2


____________________________________________


1
    18 Pa.C.S.A. §§ 2502(c), 903(a), and 4304(a)(1), respectively.
2
  Appellant’s ten to 20 year term of imprisonment for conspiracy to commit
aggravated assault under 18 Pa.C.S.A. § 2702(a)(1) is a statutory maximum
sentence that falls outside of the sentencing guideline range. See 18
Pa.C.S.A. § 1103(1) (declaring that the statutory maximum penalty for a
felony of the first degree is 20 years in prison).




                                           -7-
J-A32018-14



       On December 3, 2013, Appellant filed a timely post-sentence motion,

wherein she claimed that her sentence was “excessive and unreasonable as

a matter of law and fact and imposes a punishment significantly greater than

is necessary to accomplish the purposes of sentencing.”           Appellant’s Post-

Sentence Motion, 12/3/13, at 2.            The trial court denied Appellant’s post-

sentence motion on December 9, 2013 and Appellant filed a timely notice of

appeal.

       Appellant now raises the following claim to this Court:3

          Whether the trial court abused its discretion by imposing a
          sentence of [ten] to 20 years on the charge of conspiracy to
          commit aggravated assault[, in as much] as the sentence
          was far in excess of the sentencing guideline range and was
          unreasonable under the totality of the circumstances.

Appellant’s Brief at 2.

       Appellant challenges the discretionary aspects of her sentence.

“[S]entencing is a matter vested in the sound discretion of the sentencing

judge, whose judgment will not be disturbed absent an abuse of discretion.”

Commonwealth v. Ritchey, 779 A.2d 1183, 1185 (Pa. Super. 2001).

Moreover, pursuant to statute, Appellant does not have an automatic right to

appeal the discretionary aspects of her sentence.               See 42 Pa.C.S.A.


____________________________________________


3
  The trial court ordered Appellant to file and serve a concise statement of
errors complained of on appeal, pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b).      Appellant complied and, within her Rule 1925(b)
statement, Appellant listed the claim she currently raises on appeal.



                                           -8-
J-A32018-14



§ 9781(b).    Instead, Appellant must petition this Court for permission to

appeal the discretionary aspects of her sentence. Id.

     As this Court has explained:

        [t]o reach the merits of a discretionary sentencing issue, we
        conduct a four-part analysis to determine: (1) whether
        appellant has filed a timely notice of appeal, Pa.R.A.P. 902,
        903; (2) whether the issue was properly preserved at
        sentencing or in a motion to reconsider and modify
        sentence, Pa.R.Crim.P. 720; (3) whether appellant’s brief
        has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there
        is a substantial question that the sentence appealed from is
        not appropriate under the Sentencing Code, [42 Pa.C.S.A.]
        § 9781(b).

Commonwealth v. Cook, 941 A.2d 7, 11 (Pa. Super. 2007).

     In the case at bar, Appellant satisfied the first three requirements, as

she filed a timely notice of appeal, properly preserved her discretionary

challenge in a post-sentence motion, and facially complied with Pennsylvania

Rule of Appellate Procedure 2119(f).       We must now determine whether

Appellant has presented a “substantial question that the sentence appealed

from is not appropriate under the Sentencing Code.” Cook, 941 A.2d at 11.

     Generally, to raise a substantial question, an appellant must “advance

a colorable argument that the trial judge’s actions were:      (1) inconsistent

with a specific provision of the Sentencing Code; or (2) contrary to the

fundamental     norms     which     underlie   the      sentencing   process.”

Commonwealth v. McKiel, 629 A.2d 1012, 1013 (Pa. Super. 1993);

Commonwealth v. Goggins, 748 A.2d 721, 726 (Pa. Super. 2000) (en



                                     -9-
J-A32018-14


banc), appeal denied, 759 A.2d 920 (Pa. 2000). Moreover, in determining

whether an appellant has raised a substantial question, we must limit our

review to Appellant’s Rule 2119(f) statement. Goggins, 748 A.2d at 726.

This limitation ensures that our inquiry remains “focus[ed] on the reasons

for which the appeal is sought, in contrast to the facts underlying the appeal,

which are necessary only to decide the appeal on the merits.”      Id. at 727

(internal emphasis omitted).

      Within Appellant’s Rule 2119(f) statement, Appellant concedes that the

trial court acted within its discretion when it sentenced Appellant to serve 20

to 40 years in prison for third-degree murder.       Appellant’s Brief at 12.

Indeed, Appellant admits that her third-degree murder sentence was “plainly

justified by the facts of the case.” Id. Moreover, Appellant concedes that

the trial court acted within its discretion when it ordered Appellant to serve

her sentence for conspiracy to commit aggravated assault consecutively to

her sentence for third-degree murder. Id. However, Appellant claims that

the trial court abused its discretion when it sentenced her to serve ten to 20

years in prison for conspiracy to commit aggravated assault.         Appellant

argues:

          The sentence of [ten] to 20 years on the charge of
          conspiracy to commit aggravated assault was far in excess
          of the high end of the guideline range for that offense, to
          wit 48 months [in prison]. . . . Accordingly, the minimum of
          the aggregate sentence of 30 to 60 years for the 45 year
          old defendant was [six] years longer than recommended by
          the sentencing guidelines even assuming – as must be
          conceded – that imposition of consecutive sentences was

                                     - 10 -
J-A32018-14


        entirely appropriate. Thus on the face of [the] matter[], it
        appears that the imposition of the maximum sentence for
        the conspiracy charge viewed in connection with the
        sentence for third degree murder was imposed not because
        it was appropriate for the charge of conspiracy but rather to
        simply impose the most draconian aggregate sentence
        possible, and for that reason was unreasonable.

Id.

      In other words, Appellant claims that her ten to 20 year term of

imprisonment    for   conspiracy   to   commit     aggravated    assault   was

unreasonable and not reflective of the gravity of the specific offense to which

she was convicted.    We have held that such a claim raises a substantial

question under our Sentencing Code. See Commonwealth v. Kahley, 539

A.2d 389, (Pa. Super. 1988) (a claim that “the trial court abused its

discretion in imposing a sentence that is outside the guidelines, consistent

with the statutory maximum, unreasonable, and not reflective of the

minimum amount of time consistent with the gravity of the offense” raises a

substantial question under our Sentencing Code). We will therefore consider

the merits of Appellant’s claim.

      Appellant’s claim is meritless. Certainly, the trial court has thoroughly

explained why its ten to 20 year sentence for conspiracy to commit

aggravated assault was appropriate.          As the trial court explained at

sentencing:

        [Appellant,] one of your last words was that you were
        cowardly, and you both were.




                                    - 11 -
J-A32018-14


       And [the assistant district attorney] a few minutes ago
       referred to his years of practice and how this is probably the
       worst case he’s seen. And you need to know I’ve been
       practicing as a lawyer longer than he [ha]s and this is the
       worst case I’ve seen for a lot of reasons.

       As an attorney and as a judge, I repeatedly, probably
       hundreds of times, heard the phrase for third-degree
       murder – I’m going to read it out loud – for third-degree
       murder, a killing is with malice if the perpetrator acts with a
       wickedness of disposition, hardness of heart, cruelty,
       recklessness of consequences, and a mind regardless of a
       social duty indicating an unjustified – or indicating an
       unjustified disregard for the probability of death or great
       bodily harm, an extreme [in]difference to the value of
       human life.

       I’ve read that for years. And most of the time, legally, I
       understand it, but, emotionally, it’s rare – rare would it
       really strike in my heart.

       This case describes both of you. This case describes both of
       you to a T in terms of what you did for almost three years,
       three years of pain and torture.

       You ask for mercy, and I happen to believe that I’m a
       merciful judge. You got mercy when you did not receive a
       verdict of first-degree murder. This is not a day for mercy.
       This is a day for the [c]ourt to try and impose justice.

       There will be in the truest sense of the word no justice for
       Khalil because it’s too late. The only thing I can do is,
       within the framework that I have, try to make a little bit of
       sense of how society and rules that I have to follow, the
       factors that I have to consider and impose sentence on you.

       And this is the way that I look at it, and I’m saying this so
       that you understand, particularly in light of [defense
       counsel’s] comments, because you don’t see me every day.
       You don’t see the cases that are in front of me every day.
       But, generally speaking, what’s in front of me are young
       men, 18 to 21, who because they have access to guns make
       a decision in a minute or two or over a day or two, they pull
       out a gun and they shoot someone. And I get a third-

                                   - 12 -
J-A32018-14


       degree verdict on a regular basis in this room. And I
       sentence those young men for their stupidity, for their
       recklessness, on a regular basis to 20 to 25 years in jail.
       That’s what the law calls for, or a minimum of around 15.

       Their lives and the price they pay is based on youth,
       immaturity, and decisions that are made sometimes in the
       blink of a second or a half-hour or an hour when they’re
       angry.

       This isn’t this case. This isn’t this case. I have thought
       about this case for weeks. And what I keep coming back to
       is that at any point during that time either one of you could
       have stopped this.

       But let’s go back even before that. For the life of me, I
       cannot imagine why you chose to get Khalil back [from Ms.
       Nixon] other than for your own egos. You were struggling.
       I accept that. Your other children had been taken away.
       You were blessed with [Khalil] and with [another child,
       M.W.]. And one of the most disturbing parts to me about
       this case is that [M.W.] had to watch you torture her
       brother.

       What kind of loss – and we just heard a little bit about that
       or what damage has that done to her. What damage has
       this case done to your older [children] . . . Kevin and his
       brother, they were the ones that finally made you take
       [Khalil] to the hospital. Neither one of you chose to take
       him to the hospital when he was in pure agony when he was
       dying.

       So, . . . for a variety of reasons, and I’m going to list them
       because I can’t give either of you the low end of the
       standard range. That would be doing a disservice to the
       oath that I took not only to protect the members of society
       but to maintain my own integrity in sentencing and give you
       what I think this case is worth.

                                    ...

       I’m going to tell you one other thing before I sentence you.
       It may not seem like this, but the only shred of
       responsibility I saw in this case was that you had me hear

                                   - 13 -
J-A32018-14


        the case rather than a jury and you didn’t put 14 people
        through the pain and suffering of looking at those pictures
        [of Khalil]. So you are going to get a benefit from that. It
        may not be what you hoped for, but you’ll get it.

        I want to say one other thing before I sentence you,
        because then you’re going to get your rights. I see a
        picture of your son. I don’t see a picture of your son
        through the Medical Examiner’s picture. I see the picture of
        your son that I saw when he was a happy, fun-loving kid,
        and that’s the image that I will keep with me because that’s
        what he deserves. No one, particularly a child, the most
        vulnerable of us, deserves to be remembered in the
        condition that you put him in.

        It is hereby the sentence of the [c]ourt for [Appellant and
        Hadi], your sentences are going to be the same, because I
        think you both deserve it, 20 to 40 years on murder of the
        third degree; on conspiracy, ten to 20 years, which is a
        consecutive sentence; and no further penalty on
        endangering the welfare of a child.

        Your total sentence is 30 to 60 years, each of you.

        I am deviating on the conspiracy bill because it is an
        upward departure because of the pain and suffering that
        you inflicted on three families, not just each of your own
        individual families, because of the effect that this case has
        on your biological children, as well as the siblings of the
        decedent in this case, because of the fact that anything less
        I think would diminish the seriousness and because of what
        I told you earlier, at any point either one of you could have
        stopped this and you chose not to.

N.T. Sentencing, 11/26/13, at 100-105.

      Moreover, with the trial court’s opinion to this Court, the trial court

again explained that its statutory maximum sentence for Appellant’s

conspiracy to commit aggravated assault conviction was necessitated by the

terrible facts of this case and, in particular, by the fact that, over the course


                                     - 14 -
J-A32018-14


of three years, Appellant and Hadi conspired to mentally and physically

torture their own, defenseless child – and that their methods of torture

included Khalil’s starvation. As the trial court explained:

        In this matter, [the trial c]ourt reviewed pre-sentence
        reports and mental health reports pertaining to both
        [Appellant and Hadi] prior to imposing sentence. Th[e trial
        c]ourt heard from numerous witnesses, including several
        members of [Appellant’s and Hadi’s] families.             Both
        [Appellant and Hadi] elected to allocute [sic] and made
        extended statements, which th[e trial court] considered.
        Finally, taking into account all relevant facts and balancing
        the needs of the public, the gravity of the offense, and the
        rehabilitative needs of [Appellant and Hadi, the trial court]
        imposed a guideline sentence as to third-degree murder and
        an enhanced sentence as to conspiracy to commit
        aggravated assault. As to the latter, [the trial court] stated
        during sentencing that the upward departure was because
        anything [less] would diminish the seriousness of the crime,
        because the crime impacted so many people, including the
        decedent’s siblings, both older and younger, and because
        [Appellant and Hadi] made repeated decisions to continue
        abusing [Khalil] and denying him both food and care.

                                      ...

        This is not a case where two people enter into a conspiracy
        to commit a single act, however deplorable, of aggravated
        assault resulting in serious bodily injury.       This is a
        conspiracy that can be read upon the body of its victim, and
        that involved systemic physical torture and deprivation over
        the course of years. At any time, either [Appellant or Hadi]
        could have turned away from this course of action and sent
        Khalil back into the loving home where he was raised for
        three years, and from which they wrested him forcibly
        through the court system. The extreme reprehensibility of
        their crime demanded an upward departure, and [the trial
        court] was compelled to impose such a sentence, by the
        needs of the community as well as [Appellant and Hadi’s]
        rehabilitative needs, which are of the utmost severity. . . .
        [N]o lesser sentence would address the crimes charged
        under our sentencing scheme. . . .

                                     - 15 -
J-A32018-14



Trial Court Opinion, 2/10/14, at 14-16 (some internal capitalization

omitted).

     We conclude that the trial court has thoroughly and ably explained

why Appellant’s ten to 20 year term of imprisonment for conspiracy to

commit aggravated assault was reasonable under the circumstances.

Therefore, Appellant’s claim on appeal – that her sentence for conspiracy to

commit aggravated assault was not reflective of the gravity of the specific

offense to which she was convicted – is meritless.

     Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/2/2015




                                   - 16 -